Citation Nr: 0302973	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  00-02 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sterility secondary 
to radiation exposure.

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
November 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which entitlement to service connection was 
denied for sterility secondary to radiation exposure, 
impaired hearing and an eye disorder.  The veteran filed a 
timely notice of disagreement (NOD) and substantive appeal.  
The RO issued a statement of the case (SOC) in December 1999.

The veteran provided oral testimony before a Hearing Officer 
at the RO in May 2001, a transcript of which has been 
associated with the claims file.

In September 2002, the veteran's claim of entitlement to 
service connection for bilateral hearing loss was granted and 
assigned a 20 percent evaluation, effective October 27, 1998.  
In this instance, there was a full grant of the benefit 
sought.  If the veteran disagrees with the evaluation or 
effective date assigned he must submit notice of disagreement 
to the RO.  This claim is not considered part of the current 
appellate review.  See Grantham v. Brown, 114 F.3d (Fed. Cir. 
1997).

In addition in September 2002, the RO continued the denial of 
entitlement to service connection for sterility secondary to 
radiation exposure and an eye disorder.


FINDINGS OF FACT

1.  There are no findings in any of the medical records, 
including the Ionizing Radiation examination that diagnose 
sterility or show findings related to sterility.

2.  The veteran has not presented or identified competent 
medical evidence relating his claimed sterility disorder to 
inservice radiation exposure, or to his active military 
service in general.  

3.  The veteran has not presented or identified competent 
medical evidence of a current eye disorder. 

4.  An eye disorder is not shown to be related to the 
veteran's active service.


CONCLUSIONS OF LAW

1.  Sterility secondary to radiation exposure was not 
incurred or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.311 (2002).

2.  A chronic eye disorder was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter

At the outset of this decision, the Board notes that VA has 
been unable to obtain the veteran's service medical records.  
The evidence of record reflects that the RO pursued service 
medical records pertaining to the veteran through the 
National Personnel Records Center (NPRC).  In a January 1999 
response from NPRC, it was noted that the veteran's service 
medical records were "out of file".  The RO made subsequent 
requests to the NPRC in March, May and June 1999 and no 
response from NPRC was noted.  In July 2000, the NPRC 
furnished reports of a quadrennial medical examination and 
medical history dated in March 1968 and stated that those 
were the only records found.  The Board notes that these 
records are not pertinent to the veteran's period of active 
duty service.  In addition, the RO requested service medical 
records from the Naval Hospital in Pensacola Florida.  The 
response from the Naval Hospital was that all inpatient 
records were routinely sent to the NPRC two years after the 
calendar year of the last date of treatment and x-ray films 
were retained on-site and destroyed five years after the date 
of the last x-ray on file.  In a September 2002 response from 
the Naval Hospital, it was indicated that no outpatient 
medical records were found concerning the veteran.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in cases where records once in the hands of the 
Government are lost, the Board has a heightened obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule in our final 
decision.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

II.  Factual Background

The veteran's DD Form 214 which shows service in the United 
States Navy from October 1943 to January 1950 shows he 
received the "World War II Victory Medal: American Area: 
Asiatic Pacific; Philippine Liberation" award(s).  His most 
significant duty assignment during that period was plane 
handler.  His DD Form 214, which shows service in the United 
States Navy from February 1950 to December 1953, shows he 
received the National Defense Service Medal and his most 
significant duty assignment indicated "FASRON 105, Coco 
Solo, Canal Zone".  His DD Form 214 which shows service in 
the United States Navy from November 1959 to November 1963 
shows he received the Good Conduct (4th Award) Medal.  

Following his retirement for active duty service, the veteran 
underwent a quadrennial physical examination in March 1968.  
The Report of Medical Examination revealed his eyes were 
normal on clinical evaluation.  His visual acuity was 20/20 
in the right and left eyes.  His field of vision and 
intraocular tension were normal.  However, on the Report of 
Medical History he indicated that he had eye trouble.  In 
addition, he noted that he had handled test radioactive 
substance in Operation Crossroads in 1946.

Outpatient treatment reports of the Amarillo VA Medical 
Center (MC) show that the veteran was seen in June 1997.  A 
muscular hole in the right eye was noted.  The veteran 
reported that surgical repair of the right eye was 
unsuccessful in 1997.  It was noted that there were no other 
surgeries.  Examination of the eyes revealed the pupils were 
equal, round, reactive to light and accommodation.  There 
were no fundal abnormalities observed.  The diagnosis was eye 
problem uncertain diagnosis, "Etiosis."

In October 1998 the veteran filed a formal claim of 
entitlement to service connection, in pertinent part, for 
radiation exposure and an eye disorder.  He contended that he 
was exposed to radiation during "Operation Crossroads".  He 
was exposed to "JP4, JP5, JP6".

In November 1998 he underwent a VA ionizing radiation 
examination.  He reported that he had had several instances 
where he was around nuclear-type weapons.  He stated that he 
was part of Operation Crossroads in the Bikini Atoll in the 
Pacific Ocean.  He was on Ship APA-38 that was an attack 
transport type vessel.  In the 1950's he was in the 
"Operation Behruit" and he worked on deck which was ready 
to hook up a plane to a catapult.  This plane would carry 
nuclear weapons and the nuclear weapons were on deck nearby 
him.  He was also under the plane ready to hook up the 
catapult.  He recalled being under the plane for 
approximately six hours.  He also recalled that while on the 
USS Bennington a catapult in the second deck blew up.  The 
explosion occurred after he had left that deck of the ship 
but the hydraulic fumes and steam had irritated his eyes.  On 
examination his pupils were equally reactive to light.  It 
was noted that the fundoscopic examination was not well 
visualized.  The examiner noted that he did not see any overt 
problems.  The diagnostic assessment, in pertinent part, was 
history of probable radiation exposure to contaminated 
materials in 1946.  It was noted further that the veteran did 
not describe any cancer or other sequelae.  He did have a 
history of being sterile although he and his wife did 
conceive one child.  

In the veteran's written statement received by the RO in 
January 1999, he noted that while in the military for twenty 
years, his military jobs were mostly in hazardous areas, 
which caused his disability to his right eye.  He stated that 
he served in several aircraft carriers and the fuel fumes 
would burn his eyes constantly.  He reported that the crew 
had been told by the ship flight sergeant to wear goggles; 
but, the goggles would prevent him from seeing the direction 
the aircraft was traveling and sometimes he would remove 
them.  He noted that he constantly checked his eyes.  The 
veteran stated that the flight sergeant also told him that 
the fuel fumes would destroy the inner blood vessels of the 
eye, which he asserted was the cause of the macular hole in 
his right eye.  He reported that he gradually started to lose 
his eyesight after working on the "most dangerous job in the 
world", the aircraft carrier flight deck.  He further stated 
that he had gone to an eye specialist who told him that he 
had a "macular hole" in his right eye.  He stated that he 
had permanently lost sight in his right eye.  

In another written statement by the veteran received at the 
RO in January 1999, he noted that he developed some boils and 
knots in his mouth in 1950 as a result of the test during 
Operation Crossroads at Bikini in 1946.  He stated that he 
was treated by a doctor at the Naval Air Station in Whiting 
Field, Florida and the doctor did not know what had caused 
the boils and knots in his mouth.  

The veteran further noted that he married in 1951 and 
prepared for a family through 1954.  He and his wife were 
tested and he was told that his sperm count was very low and 
that he was sterile.  He stated that he told the doctor that 
he had participated in the atomic bomb test in Operation 
Crossroads in Bikini.  He was treated with "some shots and 
piles for sterility" and his sperm count rose and his wife 
became pregnant.  His only child, a son, was born in 
September 1954.  He stated that he and his wife tried to have 
more children and were told by the doctors to keep trying but 
he had not conceived any other children.  

He reported that during World War II he was in "The Amphibas 
Force" of the Navy and saw action in the "Mariania 
Islands" Campaign, and later the occupation of Japan.  He 
stated that after the war, he was assigned to the USS Chilton 
APA 38 in 1946.  The ship USS Chilton APA 38 participated in 
test series Crossroads first test event at Bikini in 1946.  
When the test was performed, the USS Chilton was out at sea 
on a safe zone.  The day following the test, the ship 
anchored to the Bikini lagoon and he stated he handled cargo 
that was tested in different ships anchored at Bikini.  Some 
of the material was boxed and sealed and some was just 
crated.  Therefore, crew members were exposed to the test 
material.  He stated that the boxes and crates that were 
unload were tagged "Hazards, Radioactive Material."

Further, he noted that on another ship, the USS Saratoga, he 
was a member of the catapult crew.  During that assignment, 
he had an aircraft posed on the catapult with nuclear weapons 
standing by to launch at a moments notice.  He stated that 
later on he was exposed to nuclear weapons on test and 
training drills. 

In response to the RO's May 1999 request for additional 
information to support his  claims, the veteran indicated 
that he did not have any service medical records in his 
possession nor any alternative documents that could 
substitute for medical records such as statements from 
service medical personnel and buddy certificates or 
affidavits.  He stated that he had seen two civilian doctors 
in Pensacola, Florida, but had since died, and thus his 
medical records were not available.  Dr. Thames who also died 
also had seen him and his (the veteran's) medical records 
were not available.  He further stated that he was admitted 
to the Sacred Heart Hospital in 1968 and when he inquired 
about his medical records, he was told that they destroy 
medical records after fifteen years.  

In an August 2000 VAMC outpatient treatment report, the 
veteran reported, among other things, that he had no blurred 
vision.  On examination of the eyes, his pupils were equal 
and reacted to light and accommodation.  No diagnosis was 
rendered with regard to the eyes.

In May 2001 the veteran proffered testimony at a hearing held 
before a Hearing Officer at the RO.  He testified that he 
participated in the test, Operation Crossroads.  He was in 
the APA 38 USS Chilton, and they stood off while the blast 
went.  On the second day he loaded material that was tested 
in different ships, such as ammunition, weapons, tools and 
clothing.  He testified that they had a tag that would turn a 
different color if there was exposure and he had not seen 
anybody's tag exposed.  He stated he was also aboard the USS 
Saratoga and was in a catapult crew that launched aircrafts 
during the Cuban missile crisis.  The plane handled a nuclear 
weapon.  Hearing Transcript (Tr.), p. 4.  He reported that he 
was tested at a medical facility on base and was told that he 
was sterile.  The veteran stated he was treated and that he 
and his wife conceived a child, but that he was unable to 
have any other children.  He stated that a doctor in 
Pensacola told him that being around nuclear weapons very 
well could have caused him to be sterile.  Tr., p. 5.  With 
regard to his eyes, he stated that the fumes from fueling the 
aircraft would get in his eyes and they would itch and turn 
red.  He stated that a doctor said that he guessed that the 
fuel partially busted veins and that was why he could not 
see.  When he got out of the Navy and was not around the 
fuel, his eyes were normal, but they would itch and the veins 
were still gone.  Tr., p. 12.  He stated that he had macular 
deficiency or something in his right eye, which created a 
tumor.  Tr., p. 13.  He stated that he had eye surgery 
performed by a private physician at St. Joseph's Hospital in 
Albuquerque.  Tr., p. 15.  The physician who performed the 
operation told him that the fumes from the fuel probably 
created it [the tumor] or had something to do with it.  He 
stated that the [tumor] developed sometime in the 1990's.  
Tr., p. 13.  He reported that while in service, he had gone 
to sick call and complained that his eyes were red 
frequently.  He stated that a doctor told him that the veins 
in the eyes were dissolved from exposure to the fuel.  Tr., 
p. 14. 

In addition, in May 2001 the RO received discharge 
instructions and billing information for admission from St. 
Joseph Healthcare System, dated in January 1997, which 
indicates treatment for a right eye macular hole and 
cataract.

III.  Criteria

A.  Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

B.  Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.309(d) (2002).

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2002).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (2002) 
when it is established that the disease diagnosed after 
discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  Effective March 26, 2002, recent regulatory 
amendment added several new diseases to this list.  See 67 
Fed. Reg. 3612, 3616 (January 25, 2002) (now codified under 
38 C.F.R. § 3,309(d)(2) (2002)).

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation-exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).

Under the provisions of 38 C.F.R. § 3.311, it states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. § 
3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 38 
C.F.R. § 3.311 if the veteran cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

IV.  Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the United 
States Court of Appeals for the Federal Circuit has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the claims file to ascertain whether a remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  The Board notes that the 
development of medical evidence appears to be complete.  By 
virtue of the SOC issued in December 1999, the SSOC issued in 
September 2002, the Board believes that the appellant has 
been given ample notice of the information and/or medical 
evidence necessary to substantiate his claims.  Likewise, he 
has also been given notice that VA has a duty to assist him 
in obtaining any evidence that may be relevant to this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  

In this regard, the Board notes the provisions of 38 C.F.R. 
§ 3.159 contained in the July 2002 SSOC expressly advised the 
veteran that VA would make a reasonable effort to obtain any 
additional evidence which he might identify as pertinent to 
his claim, including evidence such as private medical 
records, employment records, and records from Federal 
agencies.  He was advised of what evidence the RO would 
attempt to retrieve, and of his responsibilities in obtaining 
such evidence (e.g., adequately identifying pertinent records 
and authorizing disclosure by custodians of such records).  
In addition, the Board notes the letter of July 2002 in which 
the RO notified the veteran that it had not received all the 
evidence needed and informed him of the evidence it still 
required and what he could do to help with his claims.  See 
Quartuccio, supra.  The veteran has been informed of the 
evidence that VA had obtained in conjunction with his appeal.  

As noted earlier, in a case such as this, where service 
medical records are unavailable, there is a heightened duty 
to assist the veteran in developing the evidence that might 
support his claim.  O'Hare, supra; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  This heightened duty in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternate medical records.  Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  Unfortunately, no 
pertinent medical information has been obtained from an 
alternative source.

The Board notes that the RO sent the veteran a letter dated 
in October 2001 requesting release of information forms for 
treatment records from St. Joseph Healthcare system and Dr. 
Wyant, and no reply to that request has been received.

It thus appears that all obtainable evidence identified by 
the veteran relative to his claims have been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
Board believes that the RO obtained all relevant medical 
records that the veteran sufficiently identified. 

The Board is aware that it has the duty to assist the veteran 
by providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 
2002).  However, in this instance, the Board finds that a VA 
medical examination/opinion is not necessary.  This matter 
will be addressed further below.  

The Board notes that these claims were initially adjudicated 
on the basis of whether they were well grounded.  They have 
since been adjudicated on the merits.

In summary, VA has satisfied its duty to assist the appellant 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002)).  The Board therefore finds that no useful purpose 
would be served in undertaking more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).  For the same reasons, the Board concludes that 
any defect in meeting the technical requirements of the VCAA 
is nonprejudicial and harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for sterility secondary to radiation exposure and 
an eye disorder.  The reasons are explained below.

1.  Sterility secondary to radiation exposure

The veteran essentially contends that he became sterile as a 
result of radiation exposure while participating in 
Operations Crossroads in 1946.

Sterility is not one of the presumptive diseases listed under 
section 3.309(d), which pertains to radiation-exposed 
veterans.  Therefore, presumptive service connection for 
sterility under this regulation is not warranted.  38 C.F.R. 
§ 3.309(d).  

The Board notes that service connection may be granted on a 
direct basis under 38 C.F.R. § 3.303(d) when it is 
established by competent evidence that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service, or is otherwise related to service.  See 
Combee, supra 34 F.3d at 1044.  

The evidence reveals that the veteran conceived a child in 
1954 after he was allegedly diagnosed as being sterile.  
Although the veteran contends that he was unsuccessful with 
conceiving children after his son was born, there are no 
findings in any of the medical records including the VA 
ionizing radiation examination that diagnose sterility or 
show findings related to sterility.  Competent evidence of a 
current disability must be shown for service connection to be 
granted; when a claimed condition is not shown, there may be 
no service connection.  See, e.g., Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  In the absence of proof of a present 
disability there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Furthermore, the record does not contain competent medical 
evidence of a link between the veteran's claimed sterility 
and service, including radiation exposure.  There are no 
medical opinions linking sterility to service, and there is 
no competent evidence even suggesting such a link.  In 
addition, there is no medical evidence of a relationship 
between the claimed sterility and any alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  

The Board acknowledges the veteran's assertion that he was 
told by a doctor in Pensacola that being around nuclear 
weapons very well could have caused him to be sterile.  The 
veteran's statement regarding the opinions or diagnoses of 
physicians relating to the etiology of his claimed sterility 
is not competent medical evidence.  Lay statements, 
testimony, or history of what a doctor said or diagnosed is 
not competent medical evidence.  Such evidence is too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Warren v. 
Brown, 6 Vet. App. 4 (1993).

Moreover, the veteran is not competent to conclude that the 
lack of conceiving a child or children prior to and after his 
only child was born, in 1954, was due to sterility.  While a 
lay person is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
lay person is not competent to make a medical diagnosis or 
render a medical opinion which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  While the veteran is competent to testify as 
to observable symptoms, such as his inability to conceive a 
child, the Board finds such testimony to be lacking in 
probative value because such testimony is directly 
contradicted by the fact that the veteran conceived a son in 
1954.  

Because the veteran has failed to provide competent medical 
evidence of sterility or findings related to sterility or to 
link his claimed disorder to service, including radiation 
exposure, the Board finds that a preponderance of the 
evidence is against his claim of service connection for 
sterility secondary to radiation, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  

2.  Eye disorder

The veteran essentially contends that his current claimed eye 
disorder is the result of exposure to aircraft fuel fumes 
during service.

The Board finds that the evidence shows that the veteran does 
not have a current disorder of the eyes.  In addition, the 
veteran has failed to provide competent evidence that he 
suffered an eye disorder in service or that he is currently 
suffering from an eye disorder.  Notwithstanding the absence 
of the veteran's service medical records, the file contains a 
post service quadrennial examination in 1968 which shows the 
veteran's eyes were normal.  At that time his visual acuity 
was reported to be 20/20 in both eyes.  There are no post-
service medical records documenting treatment or a diagnosis 
of an eye disorder until 1997.  In that regard, documents 
from St. Joseph Healthcare System indicates that the veteran 
was treated for a right eye macular hole and cataract.  
However, the documents received were not actual treatment 
records from St. Joseph Healthcare System.  Moreover, in June 
1997 a VAMC outpatient treatment report shows that the 
veteran essentially had a normal eye examination.  His prior 
eye surgery was noted and the diagnosis rendered was "eye 
problem uncertain diagnosis, etiosis."  In August 2000 the 
veteran again had an essentially normal eye examination and 
he reported that he had no blurred vision.  Furthermore, 
there was no diagnosis rendered regarding the eyes.  The 
Board finds that these records do not establish that the 
veteran currently has an eye disorder nor are there findings 
that relate the claimed eye disorder to service.

Thus, while the veteran has asserted that he has a eye 
disorder related to service, he has not submitted competent 
evidence establishing the presence of a current eye disorder 
related to service.  To the contrary, evaluations of HEENT 
(which includes the eyes) was found to be negative in June 
1997 and August 2000.  Therefore, the only competent evidence 
with respect to the alleged eye disorder is against the 
claim.  

The Board acknowledges that the veteran reported that he was 
told by the physician that operated on his eye that the veins 
in his eyes were dissolved due to exposure to fuel.  This 
statements which is intended to relate the etiology of his 
claimed eye disorder to service is not competent medical 
evidence.  As noted earlier, the veteran's statement of what 
a doctor said is not considered to be competent medical 
evidence.  See Warren, supra.  The Board notes that the 
veteran failed to respond to a letter requesting release of 
information forms for treatment records from St. Joseph 
Healthcare System where he had the operation on his eye.

The veteran's own contention that he has or had an eye 
disorder related to service is not competent evidence.  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu, supra.

Based upon the above findings, the Board concludes that a 
preponderance of the evidence is against service connection 
for an eye disorder.  There is no current diagnosis of an eye 
disorder.  The veteran was not treated for an eye disorder 
until many years following his discharge from active service.  
The record contains no competent medical evidence linking any 
current claimed eye disorder to active service.  Therefore, 
as the evidence fails to establish the presence of a current 
disorder of the eye or a chronic eye disorder in service or a 
current eye disorder that is related to active service, the 
benefit sought on appeal must be denied.

Based upon the forgoing, the Board finds that it is not 
necessary to obtain VA examinations or medical opinions in 
regard to the etiology of the claimed sterility and eye 
disorders for the following reasons.  It is obvious that the 
veteran was not sterile prior to 1954 when he alleged to have 
been so since he conceived a child subsequent to his 
allegation of sterility.  With regard to the veteran's 
claimed eye disorder, examination in 1968 revealed normal 
findings concerning the eyes.  According to evidence, an eye 
disorder was not shown until the 1990's and was apparently 
corrected.  The medical evidence of record does not link 
either sterility or an eye disorder to service.  An 
examination is considered necessary when there is evidence of 
a current disability.  The Board finds that there is no 
evidence of current disabilities of sterility and eye 
disorders, and thus an examination or a nexus opinion is not 
"necessary."

For these reasons and bases and following a complete review 
of the record, the Board finds that the evidence does not 
establish that the veteran is sterile secondary to radiation 
exposure or otherwise related to service and that a claimed 
eye disorder is not related to service.  The preponderance of 
the evidence is against the veteran's claims the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert, supra.




ORDER

Entitlement to service connection for sterility secondary to 
radiation exposure is denied.

Entitlement to service connection for an eye disorder is 
denied.



		
	A. P. SIMPSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

